Citation Nr: 0418388	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  95-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee degenerative joint disease with instability.

2.  Entitlement to higher rating for left knee degenerative 
joint disease with limitation of motion and pain, rated 20 
percent from May 5, 2003 and rated 10 percent prior thereto.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1941 to August 
1945.

Initially this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision in 
which the RO awarded an increased rating of 20 percent for 
degenerative joint disease of the left knee.  In a March 1999 
decision, the Board denied a higher rating for the veteran's 
left knee disability.  In an Order dated in February 2000, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision denying an increased 
rating for the veteran's left knee disability.  Pursuant to 
the Court's Order, in September 2000 the Board remanded the 
veteran's claim concerning his left knee disability to the RO 
to obtain VA and private treatment records, and to afford the 
veteran a VA examination.

In a December 2002 rating decision, the RO recharacterized 
the veteran's left knee disability as two separate 
disabilities:  1) left knee degenerative joint disease with 
instability (assigned a 20 percent rating using Diagnostic 
Code 5257) and 2) left knee degenerative joint disease with 
limitation of motion and pain (assigned a separate 10 percent 
rating using Diagnostic Code 5010-5261).

In February 2003, pursuant to authority then vested in the 
Board, the Board undertook development to obtain treatment 
records and afford the veteran another VA examination.  
Although treatment records were not obtained, a VA 
examination was conducted on May 5, 2003.  In August 2003, 
the Board again remanded this matter to the RO to allow the 
RO to consider evidence developed by the Board.  

In an April 2004 rating decision, the RO increased the rating 
for left knee degenerative joint disease with limitation of 
motion and pain to 20 percent, effective from May 5, 2003.  
The veteran was provided a supplemental statement of the case 
and the matter is again before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's August 2003 remand of this matter, the RO was 
instructed to obtain VA outpatient treatment records from the 
VA medical center in Bay Pines, Florida, and the VA 
outpatient clinic in Sarasota, Florida, from 1994 to the 
present.  The record contains a document that indicates that 
the RO requested such records in December 2003; however, the 
record does not indicate why no records were subsequently 
associated with the veteran's claims older.  The most recent 
VA treatment records contained in the claims folder date from 
December 2001.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Implementing regulations were published in 
August 2002.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  VCAA requires VA to obtain records of the 
veteran's treatment that are in the custody of VA and must 
make as many requests as are necessary to obtain relevant 
records.  VA will end its efforts to obtain such records only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2003).  

Concerning records not ina the custody of a Federal 
departnemer of agency, reasonable effor or

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran the right 
to compliance with the remand order.  Therefore, pursuant the 
Board's August 2003 remands the RO must attempt to obtain the 
veteran's VA treatment records pertaining to his left knee 
disorders. 


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The RO should obtain VA records of 
treatment for a left knee disorder since 
1994 at Bay Pines VAMC and the Sarasota 
outpatient clinic.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  All efforts to obtain 
these records should be fully documented.  
If additional records do not exist, that 
fact should be noted in the veteran's 
claims folder.

2.  The RO must review the claims file and 
ensure that all notification action 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) has been satisfied.  In this 
respect, the veteran should be requested 
to provide any evidence in his possession 
that pertains to the claim.  

3.  The RO should review the record and 
readjudicate the claims for increased 
ratings for the service-connected left 
knee disabilities.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




